



COURT OF APPEAL FOR ONTARIO

CITATION: Kent v. Chin and Orr Lawyers, 2017 ONCA 223

DATE: 20170320

DOCKET: M47417 (C62928)

Epstein, Benotto and Trotter JJ.A.

BETWEEN

Paul Kent

Appellant (Responding Party)

and

Chin and Orr Lawyers and Alousis Law
    Professional Corporation

Respondents (Moving Parties)

Paul Kent, acting in person

Sabrina Lucenti, for the respondents, Chin and Orr
    Lawyers

Alexander Melfi, for the respondent, Alousis Law Professional
    Corporation

Heard and released orally: March 16, 2017

On a motion to quash the appeal from the judgment of
    Justice Susan E. Healey of the Superior Court of Justice, dated October 18,
    2016.

ENDORSEMENT

[1]

The respondent's move to quash
    this appeal for want of jurisdiction.

[2]

In this action, the appellant
    claims damages in connection with his purchase of property. Originally, the
    appellant's claim was advanced in two actions  one against each respondent.
    The actions were then consolidated. The appellant brought a motion for default
    judgment against the respondents on the basis of their failure to deliver
    amended statements of defence in the consolidated action.

[3]

The motion judge dismissed the
    motion for default judgment for reasons including that the appellant had failed
    to require Registrar to note the respondents in default (r.19.01).

[4]

The respondents take the position
    that the order appealed from is interlocutory.

[5]

We agree. The order under the
    appeal does not finally determine any issue in this proceeding. It is therefore
    interlocutory. Jurisdiction lies with the Divisional Court.
Hendrickson
    v. Kallio
, [1932] O.J. No. 380 (C.A.).

[6]

The appeal is quashed without
    prejudice to the appellant's right to apply to the Divisional Court for leave
    to appeal.

[7]         We order costs in the amount of $1,500 to each of the two moving parties, all inclusive.

[8]
Approval of this order as to form
    and content is dispensed with.
"Gloria Epstein J.A."
"M.L. Benotto J.A."
"G.T. Trotter
    J.A."